Citation Nr: 0018701	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  00-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left eye injury with 
loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The appellant had active service from June 1953 to February 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating issued 
by the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a left eye injury with loss of 
vision.

In a June 2000 VA Form 21-4138, the appellant requested a 
personal hearing before a Member of the Board appearing at 
his local RO.  This documentation was received within 90 days 
after the appellant had been given notice that his appeal had 
been certified to the Board.  The Board has not yet entered a 
decision in this case.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

The appellant need take no action until he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Following the aforementioned 
development, the case should be returned to the Board in 
accordance with applicable procedures.  The Board intimates 
no opinion as to the outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




